OFFICE OF THE ATTORNEY                 GENERAL     OF TEXAS             ,-
                                         AUSTIN




IWmrablr 0, 2. Rlsbr
County Auditor   Uvrlda Qounty
o/o ST. ll CUah6~1,
County O'iork
bttitlo, Toxar




                                                               lf th laIeputa8nt
o n $ h qr Q.B tlo M                                         t a Iro1108Bt
                                                    RU     to thm follovbg QUW-
                                                    I aountyl
                                                    oraon*m AnaoktJ      toxar



                                 bo Ucwirrioaorr’           Gout   hero rat
                              e the oouaty T81 Cellcotat to              oolloot
                            ld InurprnarLt Sob001 Dlrttlct,              tier*
                            rtd by the Dlrtrirt?*
               Artlola   2792,   fernoa*r         AamtateU   Olvll Stattdrr,
gr0tid.B   I
               l‘Shonl majority of the board of trustoor 61 aa ladrpon-
      dent di8trlot grrfor to bow tbo tax08 of thrlr Urtrlot
      rrroraed and oollroted bl the rountr asae5b0r aad OOlleotOr,
      or oolleotd only by          tbr     oo\rotytax    oolleotot, ma@       bhall br
HOA.



          lrrorar4 aa4 oellooto~ bI laob rount~ offloor m4 turAo4
          OTO~ to thr troaonru of the lndo adant rob001 dirtriot
           fbzrwtd~b rt~oh taxer bow bean 601f@
                                              oota4. Tbr proprty
           of ruob dbt?irt had.n& their taxer OsWw4      rad oollootd
           b7 the oouatt aoroeoor aad oollcotor nq be rrocoro4 at
       . * a greeter value than tbrt r~ooord   for ooaatr an& Strtr
           par woo, an4 to ruob oaao~ the rountl trr auoaaor and
          001Paotor rho11 asoooo the tenor for raid dirtrio+
          r4parato rssoosarnt blmkr turniahed by rald(dietrlot/
          ana elm11 prepare the roll fcrrrold 4lrtriot           la rooordsaoo
          with thm asaeremnt +alooo whloh hare been l;ualirod by a
          board   of lpuallsatioa   lp Aolnted br the board of truotoor
          for   that plrpooo.    If maId taxer are tsresed b ~psel&l
          loo$sor of the indopudnat        Ilotrlot and nro 00Ilooted
          only by the oounty tax rolleotcr, the oounty tu            oollootor
          in ruoh C88oO ohs11 aeoogt tho rollr prepared by th r l ;o$l
          omweor OA.Uapproved by the boar4 of truttoor ar pr ovf
          la the prooeding lttlole. Shen the ootmty ltmuor ad
          oollootor 18 repaired     to as~omi and oolleot the tax08 of
          indO~OAd&AtSOho Uiatriotr         be #hall rOBp9Otitdf        roO0ir-r
          one pot OoAt (1s) for assomi~, ad Fo pet oont (a$) for
          ooll~otlne tha O&r&O.~
                  So think that tho'8nrwer to loti? firot          \IOBtiOA6OpUdr
u ML tba profor @GIIOtrWtiOA   Of t&O rbotr mAthA J itntutrr 1%
v f 11 br notod that WN 8tatato grorldor
the board   Of tWOtO. Of aA iAdOFilA&oAt
thr trror of tholr dlrtrlot rosooood rnd aolloot
l8608aor   and oollootoi, or oollroted oB1 bt the county tar
oollrrtor, leme rho11 bo lraorrod and.00i.lloto& b ml4 oouat~
OffiOUr 8Ad tWAe6 0T.r t0 tbr k@A8tuOP'Of the fadoydofit
rohool dlrtrlrt for rtllohOQch taxon brvo born aqlloo o4. To
drtcraiao the pro or oonrtruetiorr to be 1aOOd upon.thr lb o tr
otatuto, wa aurt i ooido rhothu or &ot tE0 protiolono of ruah
rtstutr      le        sax&tory   or dirrotar~, or   oorrly   permlrrirs~
                  It     18 crtoted la Toxar tuiliprodonoo,     Tel. 39,    peg0 321
                *A rtatutr or rtrtutort protlrlon   may be rraadator
          or dlreotcirr,or ssrrl~ l  ~lmltr.      A
          lr one rhiob, $f not 101 i
          whiob it relator lllogal and told,
          tiriti iO,OAO, the Ob8OrVaAOO  Of whloh 18 AOt AOOOOBU~    t0
                                                                                - -.
                                                                                        a-34




     tbo talldlt~        of the pmooo4lng.         A grovirion $8 dirootor~
     rlrrait  rontalnr aoro matter of dlrootloa, aot et duo
     lreeaoe  of thr thing to De doao, bat do&     ed am?04 to
     prooar@  it8 propor,  order4 end prompt pm “9.DTaaaoo, On
     the other hnad, l no&ratlro provLel@a - en8 kbjoh tmdr
     that a O@rt@inthlag ahall aot be 40~0 -                      ir alorlly     aan-
     datcurr
              Vlut     thozo   le a 0lbeolute     tort or fAfrlliblo role
     by vhleb a mandstory          etatato or     protlelo~ w   bo dietin-
     gulshed froa eao t&lob 18 merely dlreotor?. IIJ oaoh owe,
     the question 18 ono of etatutort Wm#tTaOtlOn, to br
       udlo1rl.l~ditormlnsd         rooordl~   to the lntant Of the I&a-
       oturo iron a eonsldoratlon           e the ontlro atstuto, ltr
     A&U?0   08jOOt  WI& 5UbjtOt-adtOT,          Nld t&r OCUi~O~llOACOIJ
     that *fll raeult froa a ~tloalar rksetruotloar An sot
     or rovialon that oloarl~ dleoloour M iateat OA the part
     of Eho Legleloturo that it should bo mandatory till br
     gft0.uthat offootr On the other h~uad,oao *hiah retoalo
     A0 euoh fntsnt  or ~UrpOOO         will be OoMtruod aa 6irOOtOrren
              It fr further etate# iA Texse fWf8pr~dOnC0,                      tO1. 39,
Da80 )61
            lDonbtloee a oouri will hatr roeud    to tb( langnegr
     uesd La l rtatute or p r o r lb fo a
                                      thereof  ln &otorafnlac
     whrtbor It lo aaodetary  br aorrly 4lroetor         Ford8 ot
     per~I~rlro or rmndetory ekrootrr ~111 ordI’asrll~ br
     ~lrrn their notural offoot, but        thoro lo ?OORfor
     oonetruotloa porraiseltoword0 dll       citea a rsadetorr
     ~lgnlflornoo or Mndator~ wordr rit     be held to bo dirw-
     tory oe lppoar8 to br aeoeesu~ $0 lffootuato the logirlr-
     tiV5     iAtmtr
               “The wordr ‘BS~’ and ‘ehall’             are     f?qwatl~   rmo4
     latocoltaageeb~,end tho keo of en@or the other of thorr
     't%rdOiA a StOtutO i.          5Ot   OO3lO~55ft5         Of the qUOOtfOA    diet&S?
     It should be ooaetruod        a# mcndotor~ or dlearetlcmor~~         Ordinarl.4,
     ‘e&l1      or *must’ lr of aondatarl l      ffoetj but a rtatoto       la s=e-
     thar    bald to be Ulrootor~ AotwlthrtandiAg the 085 of tho word
     ‘ehell.’     %‘hu5  rhOr0   PO right  Or b5llOfft.~@F5lld5    UDgOn it5  b-
     perotlve 086, the word        *eholl* ie hold to br mrrly dlrootor)
     md e8 hating boon a004 in the Wur of *my.*                   On t&o other
     hnnd ‘any* ordinarllJ oo~otor dleerotlen               or   ornlrslon~ and
     it will not be troatod aa a rot4 of OOSUaAd              unPeee thorr lr
     eaaaethin(( la tho oontoxt or eab~oot-satter of the cot to in-
     diOot5   tbt     it ?i85 U5Od  iA th5t lUL5.r'
Eoa.       0.   t.        tlslv,      paga      4


                          A8 rbotr rtatsd,            whsn a   ujerlty         of the       sr4 et          -
tw2steer.h     an 1nUlsprbdont dlstrlot       prafrr to ttrr     * 8uar
la their dlatrlct      eseesred    and eollcoted    by tha wunt     1~808~or
ad oollector,       or $ollceted    only by t!!eoounty tar eo3 leeto?,
*axe rho11 be a8ssssed ma 001160ted            by raid oounty oliloarr
an4 turae4 over to the trerrlrrcrof thr lodegendeat             rahool
hlmict      for tiloh   such tarts     hrvr ‘been oolleote&     wo think
th e Wo r d ‘6b sU    lm Uebd in thlB prOYl#lOD       Of the StUtuitO
18 ol wndatory       oifeot.     Therefore,   vransvcr tour firat      quar-
tion fn the alt~matlre.
            k wo have an8rerBd your flrrt  quaetloa ip the
8fZlrmtite   we do not deea lt ~coe666.r~to parl upem your
~ooond question.   .
                          Trustlfig      thst       the toroeolng fully         lDcmr8      your
ldqulry,             wo     are
                                                                         Yourr very truly




                                                                                                     C
                                                                                                       APPROVED
                                                                                                       OPINION
                                                                                                      COMMI37EE

                                                                                                      %%s
                                                                                                     - ..